Exhibit 10.1

Execution Version

FOUNDER SHARES AGREEMENT

February 22, 2019

GigCapital, Inc.

2479 E. Bayshore Rd., Suite 200

Palo Alto, CA 94303

Kaleyra, S.p.A.

65 Via Teodosio

20131

Milan, Italy

Re:     Agreement Relating to Founder Shares

Ladies and Gentlemen:

Reference is made to (i) that certain Stock Purchase Agreement (as amended,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
dated as of the date hereof, by and among GigCapital, Inc., a Delaware
corporation (“Buyer”), Kaleyra, S.p.A., a company with shares formed under the
laws of Italy (the “Company”), the shareholders of Kaleyra identified therein
(the “Sellers”) and Shareholder Representative Services LLC, as the
representative of the Sellers (the “Seller Representative”), and (ii) that
certain letter agreement (the “Insider Letter”), dated December 7, 2017, between
Buyer and each of GigAcquisitions, LLC, a Delaware limited liability company
(“GigAcquisitions”), and Cowen Investments II LLC, a Delaware limited liability
company as successor to Cowen Investments LLC (“Cowen”), Irwin Silverberg
(“Silverberg”) and Jeffrey Bernstein (“Bernstein” and together with
GigAcquisitions, Cowen and Silverberg, the “Sponsors”, and each a “Sponsor”),
with respect to certain matters, including the transfer of shares of common
stock of Buyer (“Common Stock”) held of record by each of the Sponsors (as
further described on Exhibit A hereto, the “Founder Shares”). This letter
agreement (this “Agreement”) represents the “Founder Shares Agreement”
contemplated by the Purchase Agreement. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

In order to induce the Buyer and Sellers to enter into the Purchase Agreement
and to proceed with the Transactions and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Sponsor, hereby agrees, for the benefit of Buyer, Sellers and the Seller
Representative, as follows:

1. Each Sponsor agrees that, notwithstanding anything to the contrary contained
in the Insider Letter, the number of Founder Shares with respect to each Sponsor
as is set forth opposite such Sponsor’s name under the column on Exhibit A that
corresponds to the range within which the actual Redemption Percentage falls (as
to each such Sponsor, its “Sponsor Earnout Shares”) shall be subject to vesting
and forfeiture as follows:



--------------------------------------------------------------------------------

(a) 50% of such Sponsor’s Sponsor Earnout Shares (the “2019 Sponsor Earnout
Shares”) will irrevocably vest in the event that it is finally determined
pursuant to Section 2.6 of the Purchase Agreement that (A) Revenue for Fiscal
Year 2019 is equal to or greater than the product of the Pro forma Revenue
multiplied by 1.3 (the “2019 Revenue Target”) and (B) Adjusted EBITDA for Fiscal
Year 2019 is equal to or greater than the product of the Pro forma Adjusted
EBITDA multiplied by 1.45 (the “2019 Adjusted EBITDA Target”) and (C) the 2019
Earnout Shares have become issuable as a result thereof. To the extent that the
2019 Adjusted EBITDA Target has been achieved and Revenue for Fiscal Year 2019
is at least 80% of the 2019 Revenue Target but less than the 2019 Revenue
Target, then the number of 2019 Sponsor Earnout Shares that vest shall be
reduced by 0.5% for every 1.0% Revenue for Fiscal Year 2019 is below the 2019
Revenue Target and the remaining 2019 Sponsor Earnout Shares shall be forfeited
in accordance with Section 4(a);

(b) 50% of such Sponsor’s Sponsor Earnout Shares (the “2020 Sponsor Earnout
Shares”) will irrevocably vest in the event that it is finally determined
pursuant Section 2.6 of the Purchase Agreement that (A) Revenue for Fiscal Year
2020 is equal to or greater than the product of the Revenue for Fiscal Year 2019
multiplied by 1.3 (the “2020 Revenue Target”) and (B) Adjusted EBITDA for Fiscal
Year 2020 is equal to or greater than the product of Adjusted EBITDA for Fiscal
Year 2019 multiplied by 1.45 (the “2020 Adjusted EBITDA Target”) and (C) the
2020 Earnout Shares have become issuable as a result thereof. To the extent that
the 2020 Adjusted EBITDA Target has been achieved and Revenue for Fiscal Year
2020 is at least 80% of the 2019 Revenue Target but less than the 2020 Revenue
Target, then the number of 2020 Sponsor Earnout Shares that vest shall be
reduced by 0.5% for every 1.0% Revenue for Fiscal Year 2020 is below the 2020
Revenue Target and the remaining 2020 Sponsor Earnout Shares shall be forfeited
in accordance with Section 4(b); and

(c) Any Sponsor Earnout Shares that have not yet vested, or been forfeited in
accordance with Section 4(a) or 4(b), shall irrevocably vest if, and
concurrently with, Earnout Shares becoming issuable under the Purchase Agreement
on account of an Acceleration Event.

2. Each Sponsor hereby irrevocably and unconditionally agrees that, prior to the
vesting of such Sponsor’s Sponsor Earnout Shares, such Sponsor shall not
Transfer (as defined below) all or any portion of such Sponsor’s Sponsor Earnout
Shares, other than to a permitted transferees described in Section 9 of the
Insider Letter who enters into a written agreement for the benefit of the
parties to this Agreement pursuant to which such permitted transferee agrees to
be bound by the provisions of this Agreement; provided that, following such
Transfer, such Sponsor continues to beneficially own such transferred Sponsor
Earnout Shares for all purposes, including voting rights.

3. “Transfer” shall mean (a) any direct or indirect offer to sell, sale,
assignment, Encumbrance, disposition, loan, hypothecation, grant of any option
to purchase or otherwise dispose of, grant of any interest in or other transfer
(by operation of law or otherwise), either voluntary or involuntary, or entry
into any contract, option or other arrangement or

 

2



--------------------------------------------------------------------------------

understanding with respect to any offer to sell, sale, assignment, Encumbrance,
disposition, loan, hypothecation or other transfer (by operation of law or
otherwise), of any Sponsor Earnout Shares or interest in any Sponsor Earnout
Shares or establishment or increase of a put equivalent position or liquidation
with respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder with respect to the Sponsor Earnout Shares, (b) the entry into any
swap or other agreement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Sponsor Earnout Shares or interest
in any Sponsor Earnout Shares, whether any such transaction is to be settled by
delivery of such Sponsor Earnout Shares or interest in such Sponsor Earnout
Shares, in cash or otherwise or (c) the public announcement of any intention to
effect any transaction described in clause (a) or (b).

4. (a) If any of the 2019 Sponsor Earnout Shares of a Sponsor that could be
vested pursuant to clause (a) of Section 1 have not vested pursuant to such
clause (a) of Section 1, then upon the final determination that the Company
Stockholders are not entitled to or eligible to receive all or a portion of the
2019 Earnout Shares pursuant to the Purchase Agreement, such number of 2019
Sponsor Earnout Shares that have not vested shall be forfeited to Buyer without
consideration and the Sponsors will deliver any such forfeited 2019 Sponsor
Earnout Shares to Buyer in certificated or book entry form (as applicable) for
cancellation by Buyer.

(b) If any of the 2020 Sponsor Earnout Shares of a Sponsor that could be vested
pursuant to clause (b) of Section 1 have not vested pursuant to such clause
(b) of Section 1, then upon the final determination that the Company
Stockholders are not entitled to or eligible to receive all or a portion of the
2020 Earnout Shares pursuant to the Purchase Agreement, such number of 2020
Sponsor Earnout Shares that have not vested shall be forfeited to Buyer without
consideration and the Sponsors will deliver any such forfeited 2020 Sponsor
Earnout Shares to Buyer in certificated or book entry form (as applicable) for
cancellation by Buyer.

For the avoidance of doubt, upon any such forfeiture, such forfeited Sponsor
Earnout Shares shall be transferred to Buyer for cancellation and in exchange
for no consideration. All certificates representing the Sponsor Earnout Shares
will have endorsed legends thereon noting that such Sponsor Earnout Shares are
subject to the restrictions set forth in this Agreement and such other
applicable restrictions under applicable securities laws.

5. Prior to the vesting of any Sponsor Earnout Shares hereunder, the holder of
such Sponsor Earnout Shares shall nevertheless retain the right to vote such
Sponsor Earnout Shares until such Sponsor Earnout Shares are forfeited.

6. Until Sponsor Earnout Shares have vested or been forfeited hereunder, an
amount equal to any dividends or distributions that would have been payable to
the Sponsors with respect to their Sponsor Earnout Shares if the Sponsor Earnout
Shares had vested prior to the record date for such dividends or distributions
shall be withheld by the Buyer for the benefit of the Sponsors with respect to
the Sponsor Earnout Shares (the “Withheld Amount”). If any securities of the
Buyer or any other Person are included in the Withheld Amount, then any

 

3



--------------------------------------------------------------------------------

dividends or distributions in respect of or in exchange for any of such
securities in the Withheld Amount, whether by way of stock splits or otherwise,
shall be delivered to the Buyer and included in the “Withheld Amount”, and will
be released to the Buyer or the Sponsors, as applicable, upon the release of the
corresponding securities. If and when the Sponsor Earnout Shares vest in
accordance with Section 1, the Buyer shall release to each Sponsor, the
aggregate amount of the Withheld Amount attributable to such Sponsor’s Sponsor
Earnout Shares that have vested and, if applicable, shall continue to withhold
any remaining Withheld Amount that is attributable to the Sponsor Earnout Shares
that have not yet vested until such Sponsor Earnout Shares vest, in which case
such remaining Withheld Amount shall be released to the Sponsors with respect to
their Sponsor Earnout Shares. If all or any portion of the Sponsor Earnout
Shares are forfeited to the Buyer in accordance with Section 4, then the portion
of the Withheld Amount attributable to the portion of the Sponsor Earnout Shares
that have been forfeited to the Buyer shall be automatically forfeited to Buyer
without consideration and with no further action required of any person.

7. This Agreement, together with the Purchase Agreement to the extent referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof. This
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

8. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of each of
the other parties hereto. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Agreement shall be
binding on each of the parties hereto and their respective successors and
assigns.

9. This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the conflict of laws
principles thereof. The parties hereto (a) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (b) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

10. The parties agree that irreparable damage would occur in the event that the
parties hereto do not perform the provisions of this Agreement in accordance
with its terms or otherwise breach such provisions. Accordingly, the parties
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties agrees that

 

4



--------------------------------------------------------------------------------

it will not oppose the granting of an injunction, specific performance or other
equitable relief on the basis that the other parties have an adequate remedy at
law or an award of specific performance is not an appropriate remedy for any
reason at law or equity. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

11. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
electronic mail (with recipient receipt acknowledgment), express mail or similar
private courier service, by certified mail (return receipt requested), by hand
delivery or facsimile transmission to Buyer, the Company and the Seller
Representative at the addresses specified in the Purchase Agreement and to the
Sponsors at the addresses set forth on Exhibit A.

12. This Agreement shall immediately terminate, without any further action by
the parties hereto, at such time, if any, that the Purchase Agreement is
terminated in accordance with its terms.

13. This Agreement may be executed in any number of counterparts, each of which
shall be an original as regards any party whose signature appears thereon and
all of which together shall constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all parties
reflected hereon as signatories.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

5



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

GIGACQUISITIONS, LLC By:  

/s/ Dr. Avi S. Katz

Name: Dr. Avi S. Katz Title: Manager COWEN INVESTMENTS II LLC By:  

/s/ Christopher Weekes

Name: Christopher Weekes Title: Managing Director By:  

/s/ Irwin Silverberg

Irwin Silverberg By:  

/s/ Jeffrey Bernstein

Jeffrey Bernstein

 

GIGCAPITAL, INC. By:  

/s/ Dr. Avi S. Katz

Name: Dr. Avi S. Katz Title: Chief Executive Officer KALEYRA S.P.A By:  

/s/ Dario Calogero

Name: Dario Calogero Title: Chief Executive Officer SHAREHOLDER REPRESENTATIVE
SERVICES LLC By:  

/s/ Kimberley Angilly

Name: Kimberley Angilly Title: Director

[SIGNATURE PAGE TO FOUNDER SHARES AGREEMENT]

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Holder Name and Address for Notices

   Total
Founder
Shares      Vested
Founder
Shares1      Sponsor Earnout Shares
(Equals the number of Founder Shares listed opposite each Sponsor in
the column for the range within which the actual
Redemption Percentage falls)2               Equal to or
greater than
87.50%      Greater than
75.00% but
less than
87.50%      Greater than
62.50% but
less than or
equal to
75.00%      Equal to or
greater than
50.00% but
less than or
equal to
62.50%      Less than
50.00%  

GigAcquisitions, LLC 2479 E. Bayshore Rd., Suite 200 Palo Alto, CA 94303

     3,218,975        1,609,488        1,609,488        1,240,646        871,805
       502,965        201,185  

Cowen Investments II LLC 599 Lexington Ave

New York, NY 10022

     561,092        280,546        280,546        216,254        151,962       
87,671        35,068  

Irwin Silverberg

[***]

     222,245        111,123        111,123        85,657        60,191       
34,726        13,890  

Jeffrey Bernstein

[***]

[***]

     24,694        12,347        12,347        9,517        6,688        3,858  
     1,543  

Total

     4,027,006        2,013,504        2,013,504        1,552,074       
1,090,646        629,220        251,686  

 

 

1 

Each Sponsor’s Founder Shares in this column shall not be subject to forfeiture
under this Agreement regardless of the Redemption Percentage.

2 

In addition to the Founder Shares listed under the column headed “Vested Founder
Shares”, the portion of each Sponsor’s Founder Shares that do not become Sponsor
Earnout Shares, based upon the range within which the actual Redemption
Percentage falls, shall not be subject to forfeiture under this Agreement.